     Case: 3:18-cv-00260-MPM-JMV Doc #: 79 Filed: 05/27/20 1 of 7 PageID #: 810




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION




DUANE COOPER,
    Plaintiff,

v.                                                    CASE NO.: 3:18-cv-00260-MPM-JMV

MAJESTIC MISSISSIPPI, LLC, d/b/a
FITZ TUNICA CASINO & HOTEL,
      Defendant.




                             ORDER ON MOTION TO STRIKE




       Before the Court are Defendant Majestic Mississippi, LLC’s motion [69] to strike and

supporting memorandum [70] and Plaintiff’s response [77] and supporting memorandum [78].

Having considered the parties’ submissions, the record before the Court, and the applicable law,

the motion is denied for the reasons set out below.

       Plaintiff served initial disclosures on Defendant on February 14, 2019. Among the

disclosures relevant here, Plaintiff listed the names of several witnesses with discoverable

information. Plaintiff also stated he computed damages as follows:
    Case: 3:18-cv-00260-MPM-JMV Doc #: 79 Filed: 05/27/20 2 of 7 PageID #: 811




       Plaintiff responded to Defendant’s first set of interrogatories on April 25, 2019. In

response to Interrogatory No. 1, which requested information about “any person who has or is

likely to have . . . information about any of the matters described in your Complaint,” Plaintiff

listed two additional potential witnesses. Interrogatory No. 11 asked Plaintiff to “[i]temize the

exact amount of all damages, injuries, or expenses you claim or intend to prove at trial, including

special non-economic damages, and describe, in detail, how each mount [sic] was computed.”

Plaintiff responded he would “supplement his response to this interrogatory.” Plaintiff served

supplemental responses to Defendant’s interrogatories—over a year later—on April 30, 2020. In

his responses Plaintiff supplied the name of a new witness, supplemented information regarding

recorded conversations, and provided his damages computation as follows:




                                                -2-
Case: 3:18-cv-00260-MPM-JMV Doc #: 79 Filed: 05/27/20 3 of 7 PageID #: 812




                                   -3-
     Case: 3:18-cv-00260-MPM-JMV Doc #: 79 Filed: 05/27/20 4 of 7 PageID #: 813




       The discovery deadline in this case expired on December 16, 2019. Nevertheless, the

parties requested and were granted leave to complete Defendant’s 30(b)(6) deposition by January

29, 2020.

       Now, Defendant moves to strike Plaintiff’s “Supplemental Responses to Interrogatories”

served on April 30—one day before the final pretrial conference—as untimely under Rule 26(e)(1)

of the Federal Rules of Civil Procedure. Specifically, Defendant takes issue with the first-time

disclosure of Plaintiff’s damages calculations and a new witness. Defendant avers the late witness

supplementation makes it “impossible for Defendant to investigate or depose the witness” and

argues Plaintiff’s damages calculations and new witness should be excluded from use at trial under

FED.R.CIV.P. 37(c)(1).

       Pursuant to Rule 26(e)(1):

       A party who has made a disclosure under Rule 26(a)—or who has responded to an
       interrogatory, request for production, or request for admission—must supplement or
       correct its disclosure or response:

             (A) in a timely manner if the party learns that in some material respect the
             disclosure or response is incomplete or incorrect, and if the additional or
             corrective information has not otherwise been made known to the other
             parties during the discovery process or in writing; or

             (B) as ordered by the court.

“If a party fails to provide information or identify a witness as required by Rule 26(a) or (e), the

party is not allowed to use that information or witness to supply evidence on a motion, at a hearing,

or at a trial, unless the failure was substantially justified or is harmless.” FED.R.CIV.P. 37(c)(1).

       “In evaluating whether a violation of Rule 26 is harmless, . . . this Circuit considers four

factors: (1) the importance of the evidence; (2) the prejudice to the opposing party of including the



                                                 -4-
     Case: 3:18-cv-00260-MPM-JMV Doc #: 79 Filed: 05/27/20 5 of 7 PageID #: 814




evidence; (3) the possibility of curing such prejudice by granting a continuance; and (4) the

explanation for the party’s failure to disclose.” Bailey v. Shell W. E&P Inc., 609 F.3d 710, 729

(5th Cir. 2010) (internal quotation marks omitted).

       As regards his damages calculations, Plaintiff does not deny the supplementation was

untimely but insists the late disclosure was both “justified and harmless.” First, Plaintiff states the

damages calculations are vital to his case “because they are essential to . . . [his] underlying

recovery.” Because it is apparent the calculations are important to any recovery by Plaintiff, the

first factor weighs against striking the response. Next, Plaintiff avers he did not have all the

information necessary to calculate his damages by the December 16 discovery deadline because

(1) Defendant produced pertinent pay information related to Plaintiff’s employment during its

January 14 30(b)(6) deposition and (2) Plaintiff’s 2019 W-2 from his new employer was

unavailable—which W-2 he forwarded, presumably, promptly after it became available. Because

Defendant does not challenge this explanation, this factor also weighs against striking the response.

Plaintiff further argues there is no prejudice to Defendant to allow introduction of the damages

calculations and that it cannot claim surprise because it already had, with the exception of the 2019

W-2, Plaintiff’s pay information (on which the damages calculations are based) in its possession

and had obtained Plaintiff’s tax returns and pay information in discovery. Again, because

Defendant does not challenge Plaintiff’s argument, this factor weighs against striking the response.

Lastly, Plaintiff points out the parties have already been granted a continuance of the trial to

November 2, 2020; there is ample time for Defendant to review the damages calculations; and

discovery does not need to be reopened. Because Defendant has offered no reply, the Court finds

there is ample time to cure any attendant prejudice to Defendant; and, ultimately, striking

Plaintiff’s damages calculations is unwarranted.




                                                  -5-
    Case: 3:18-cv-00260-MPM-JMV Doc #: 79 Filed: 05/27/20 6 of 7 PageID #: 815




       Now, as concerns the late witness disclosure, Plaintiff argues he “was under no duty to

disclose” and the evidence is “immune” from disclosure because it “constitute[s] impeachment

evidence only.” Specifically, Plaintiff avers Smith’s testimony and the putative audio recording

will be used to impeach another witness’ credibility. Plaintiff argues that Rule 26 and case law

in the Fifth Circuit do not require disclosure of impeachment evidence.

       Nothing in the Federal Rules, however, permits a party to refuse to produce impeachment

evidence that is responsive to an opposing party’s discovery requests. “Merely because evidence

to be used solely for impeachment purposes is excluded from disclosure under Rule 26(a)(1) and

(3) does not mean that it is protected from discovery under Rule 26(b) using the traditional

discovery devices listed in Rule 26(a)(5).” Karr v. Four Seasons Maritime, Ltd., No. Civ.A.02-

3413, 2004 WL 797728, at *1 (E.D. La. April 12, 2004) (citation omitted). See also Chiasson v.

Zapata Gulf Marine Corp., 988 F.2d 513, 516 (5th Cir. 1993) (suggesting the federal policy of

broad discovery allows discovery of impeachment evidence); Hoffman v. AmericaHomekey Inc.,

2014 WL 12577104, at *3 n. 1 (N. D. Tex. June 10, 2014) (“Whether impeachment evidence is

discoverable is a low bar—‘the determination whether such information is discoverable because

it is relevant to the claims or defenses depends on the circumstances of the pending action.’”)

(citing FED.R.CIV. P. 26(b)(1) Advisory Committee Notes, 2000).

       Based on the foregoing authorities, Plaintiff’s argument may provide a defense as relates

to any obligation to have disclosed Smith in disclosures; it does not cover any obligation to

respond to or supplement responses to Defendant’s discovery requests, however. And, Plaintiff

has not presented any case law in support of the contrary.

       Nevertheless, because it appears, without dispute, that Plaintiff learned about Smith’s

statement about the putative recording during an April 28, 2020, phone conversation between his




                                                -6-
    Case: 3:18-cv-00260-MPM-JMV Doc #: 79 Filed: 05/27/20 7 of 7 PageID #: 816




counsel and Smith; Plaintiff supplemented his responses two days later; and the trial continuance

will serve to cure any prejudice to Defendant, striking the responses related to the new witness

disclosure is unwarranted.

       Finally, to the extent any additional discovery is necessary—as contemplated herein—it

must be completed no later than July 2, 2020, and must be specifically requested by motion

within five (5) business days of this date. Any reply to the motion may be filed within three (3)

business days thereafter.

        So ORDERED this 27th day of May, 2020.



                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE




                                                -7-
